DETAILED ACTION
This Office Action is in response to Amendment filed on March 16, 2021. 
In the instant amendment, claims 1 and 3 are currently amended; claim 1 is independent claims; claims 4-10 and 13 are original; claim 2 is cancelled; claims 14-20 are withdrawn.
Claims 1, 3-10 and 13 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 16, 2021 has been entered. Claims 1 and 3 are currently amended; claim 1 is independent claims; claims 4-10 and 13 are original; claim 2 is cancelled; claims 14-20 are withdrawn. Applicant’s amendments and arguments to claims are persuasive to overcome claim objection and double patenting rejection as set forth in the most recent office action mailed 12/17/2020. However, Applicant’s amendments and arguments to claims are NOT persuasive to overcome 102 and 103 rejections as set forth in the most recent office action mailed 12/17/2020. 

Response to Argument
On page 3 of remarks of 03/16/2021, applicant states that the “top seal” syringe seal 103 of Fullerman is not a solid seal, functioning as a seal only when a needle is not present and leaking when a needle is extended therethrough. Examiner disagrees because the “top seal” syringe seal 103 and “bottom seal” duckbill seal 105 of Fullerman are not liquid. In fact, the “top 
	On page 4 of remarks of 03/16/2021, applicant states that the claimed septum avoids this problem by substantially isolating the interior of the chamber from both the external atmosphere and the gaseous environment of the pressurized inlet by using two solid seals which function as seals regardless of the presence or absence of a needle. It is noted that the features upon which applicant relies (“the claimed septum avoids this problem by substantially isolating the interior of the chamber from both the external atmosphere and the gaseous environment of the pressurized inlet by using two solid seals which function as seals regardless of the presence or absence of a needle”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Accordingly, Fullerman still reads on the newly added limitation “solid”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullemann – US 4954149.
As to claim 1, Fullemann teaches a septum 100 (figs.1A-1B) comprising: a body 103, 105 formed of resilient, elastomeric material (col.1, lines 28-30: flexible material corresponds to “resilient” material; seals 103 and 105 in septum 100 as in col.4, lines 44-45; col.5, lines 35-37: syringe seal 103 and duckbill seal 105 are of molded rubber; thus “a body formed of resilient, elastomeric material”), the body 103, 105 having a top surface, a bottom surface, and at least one side extending between the top surface and the bottom surface, the body including a central axis; and at least one internal chamber within the body, the central axis extending through the chamber (see described fig.1A below).

    PNG
    media_image1.png
    458
    727
    media_image1.png
    Greyscale


the chamber including a solid top seal between the at least one chamber and the top surface (see described fig.1A above), and a solid bottom seal between the at least one chamber and the bottom surface (see described fig.1A above). The “top seal” syringe seal 103 and “bottom seal” duckbill seal 105 of Fullerman are not liquid. In fact, the “top seal” syringe seal 103 and “bottom seal” duckbill seal 105 of Fullerman are molded from rubber as seen in col.6, lines 56-61. Rubber material is not liquid. Rubber material is also considered as solid because as we apply force and stretch the rubber, its shape is changed and moves back to its original shape after releasing the force. Hence, Fullemann teaches a solid top seal between the at least one chamber and the top surface, and a solid bottom seal between the at least one chamber and the bottom surface.

As to claim 5, Fullemann teaches all limitations of claim 1, Fullemann further teaches wherein the body includes a first portion 103 (see described fig.4; seal 103 also corresponds to “a first portion”) and a second portion 105 (see described fig.5; seal 105 also corresponds to “a second portion”) the second portion including a recess sized and shaped to receive at least a portion of the first portion (see described fig.4-5 below and fig.1A).

    PNG
    media_image2.png
    265
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    635
    758
    media_image3.png
    Greyscale

As to claim 6, Fullemann teaches all limitations of claims 1 and 5, Fullemann further teaches wherein the first portion is cylindrically-shaped and wherein the recess is sized and shaped to receive at least a portion of the cylindrically-shaped first portion (see described fig.4-5 above; seals 103 and 105 in septum 100 as in col.4, lines 44-45; col.3, lines 48-49: cylindrical end seals against a syringe needle during injection; thus “wherein the first portion is cylindrically-shaped and wherein the recess is sized and shaped to receive at least a portion of the cylindrically-shaped first portion”).

As to claim 7, Fullemann teaches all limitations of claims 1 and 5-6, Fullemann further teaches wherein the first portion and the recess engage via a tongue-and-groove fit (col.6, lines 2-3 and fig.4-5: annular groove 505 includes a lateral groove 511 of seal 105 which mates with rib/tongue 407 of syringe seal 103; thus “wherein the first portion and the recess engage via a tongue-and-groove fit”).

As to claim 8, Fullemann teaches all limitations of claims 1 and 5, Fullemann further teaches wherein the chamber is formed between the first portion and the second portion (fig.1A as described above and fig.4-5: the internal chamber is formed between the first portion and the second portion).

As to claim 9, Fullemann teaches all limitations of claims 1 and 5, Fullemann further teaches wherein the first portion 103 is formed of a first elastomeric material (col.5, lines 35-37: syringe seal 103 and duckbill seal 105 are of molded rubber), wherein the second portion 105 is formed of a second elastomeric material (col.5, lines 35-37: syringe seal 103 and duckbill seal 105 are of molded rubber), and wherein the first elastomeric material and second elastomeric material have different mechanical properties (col.4, lines 35-37: the molded rubber of syringe seal 103 provides a sliding seal around an injecting needle 101 while duckbill seal 105 seals in absence of such a needle; thus “wherein the first elastomeric material and second elastomeric material have different mechanical properties”).

As to claim 10, Fullemann teaches all limitations of claim 1, Fullemann further teaches an upper cavity formed in the top surface (see described fig.1A above).

As to claim 13, Fullemann teaches all limitations of claim 1, Fullemann further teaches wherein the septum is pre-pierced along the central axis (col.4, lines 34-35 and fig.1A: duckbill aperture 117 formed in duckbill seal 105; thus “wherein the septum is pre-pierced along the central axis”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fullemann – US 4954149.
As to claim 3, Fullemann teaches all limitations of claims 1-2, Fullemann does not explicitly teach wherein the top seal has a thickness between about 0.1 mm and about 2 mm, and wherein the bottom seal has a thickness between about 0.1 mm and about 2 mm.
Since Fullemann teaches upper seal and lower seal with a thickness, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify thickness of upper seal and lower seal of Fullemann to include wherein the top seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, and wherein the bottom seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, while still ensure reliability of sealing and does not require higher syringe force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (thickness of upper seal and lower seal) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, one having ordinary skill in the art is motivated to modify thickness of upper seal and lower seal of Fullemann to include wherein the top seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, and wherein the bottom seal has any desired thickness i.e. between about 0.1 mm and about 2 mm, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to still ensure reliability of sealing and does not require higher syringe force) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 4, Fullemann teaches all limitations of claim 1, Fullemann does not explicitly teach wherein the chamber has a diameter between about 0.06 mm and 13 mm.
Since Fullemann teaches the chamber has a diameter, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify diameter of the chamber of Fullemann to include wherein the chamber has any desired diameter i.e. between about 0.06 mm and 13 mm, while still ensure space/dimension/room within the chamber is larger than circumference of given syringe needle to permit the given syringe with predetermined size to pass through easily, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (diameter of internal chamber) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, one having ordinary skill in the art is motivated to modify diameter of the chamber of Fullemann to include wherein the chamber has any desired diameter i.e. between about 0.06 mm and 13 mm, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure space/dimension/room within the chamber is larger than circumference of given syringe needle to permit the given syringe with predetermined size to pass through easily) is KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861